Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 06/30/2021. Claims 1-2, 5-7, 10-17, 20-23, and 25 is/are amended, new claim 26 is added, and claims 8-9 and 18-19 is/are cancelled. Claims 1-7, 10-17, and 20-26 are therefore pending and currently under consideration for patentability.
Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-7, 10-17, and 20-26 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 9-11.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving and transmitting bid request, evaluating bids and optimizing the effectiveness of digital advertisements to increase sales such as in a digital ad-buying platform by determining incremental lift of a product due to an advertisement and/or a promotion that is distributed online, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” (i.e. “PEG” Revised Step 2A Prong One=Yes). 
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the 
More specifically, the Examiner notes that as per [0160-0161], it is stated that “a real-time digital advertising selling, bidding, and buying platform that can be employed so as to determine the incremental lift of an advertising campaign, while avoiding the cost and biases inherent to actually serving an advertisement or public service announcement to a control group. In various embodiments, these goals may be accomplished, in part, by generating and 
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-7, 10-17, and 20-26 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-7, 10-17, and 20-26 were fully considered and were persuasive. The rejection under 35 USC §102 and §103 of pending claims 1 and 3-4 is withdrawn (See applicant’s remarks 5).
Allowable Subject Matter
Claims 1-7, 10-17, and 20-26 are allowed. The closest prior art of record is U.S Pub. 20170372352 by (“Riordan”) in view of U.S Pub. 20190287138 (“Buchalter”) in view of U.S Pub. 20190164082 (“Wu”) in view of U.S Pub. 20140095324 (“Cabral”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 11, 21, and 26, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determining an initial probability that each bid associated advertisement in the first control bid group would lead to one or both of an impression and a conversion, if the bid and associated advertisement were to be submitted to the advertisement exchange server for participation in an external bidding process, generating a rank order for each bid and bid associated advertisement in the first control bid group, the rank order being based on the initial probability that each bid in the first control bid group would become one or both of the impression and the conversion, the rank order having a top portion and a bottom portion, each portion reflecting the initial probability that each bid associated advertisement in the first control bid group would become one or both of the impression and the conversion, thereby producing one or both of an initial control group impression rate and an initial control group conversion rate, determining one or both of a treatment group impression error rate and a treatment group conversion error rate, applying one or both of the treatment group impression error rate and the treatment group conversion error rate to the top portion of the rank order of the initial control group impression rate and the initial control group conversion rate to produce a second control group predicted impression rate, and a second control group predicted conversion rate, respectively.
US Pub. 20170372352 by (“Riordan”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Riordan simply does not disclose and/or teach the specific limitation of determining an initial probability that each bid associated advertisement in the first control bid group would lead to one or both of an impression and a conversion, if the bid and associated advertisement were to be submitted to the advertisement exchange server for participation in an external bidding process, generating a rank order for each bid and bid associated advertisement in the first control bid group, the rank order being based on the initial probability that each bid in the first control bid group would become one or both of the impression and the conversion, the rank order having a top portion and a bottom portion, each portion reflecting the initial probability that each bid associated advertisement in the first control bid group would become one or both of the impression and the conversion, thereby producing one or both of an initial control group impression rate and an initial control group conversion rate, determining one or both of a treatment group impression error rate and a treatment group conversion error rate, applying one or both of the treatment group impression error rate and the treatment group conversion error rate to the top portion of the rank order of the initial control group impression rate and the initial control group conversion rate to produce a second control group predicted impression rate, and a second control group predicted conversion rate, respectively.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Riordan reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682